  EXHIBIT 10.1

[curr_ex101img1.jpg]

  

 

Cure Pharmaceutical

1620 Beacon Place

Oxnard, CA 93033

Phone: 1-805-824-0410

Fax: 1-805-487-7163

 

May 6, 2020

  

DELIVERED VIA EMAIL

 

Jessica Rousset

2137 Fargo Street

Los Angeles, CA 90039

 

Re:

Separation Agreement

    

Dear Jessica:

 

This Separation Agreement (“Agreement”) confirms the mutual agreement we have
reached concerning your separation from employment with CURE Pharmaceutical
Corporation (the “Company”). For purposes of this Agreement, you are referred to
as “Employee” or “you”. Subject to your return of a signed copy of this
Agreement to the undersigned, the Company will provide you certain severance
payments and benefits as listed below:

 

1. Termination of Employment. In consideration of the mutual promises and
covenants contained in this Separation Agreement, Employer's employment of
Employee is terminated by Employee's resignation effective as of May 8, 2020.

 

a. On May 8, 2020 you will be issued a final paycheck that will include payment
for services rendered through May 8, 2020 plus payment for all accrued but
unused vacation benefits and floating holiday benefits. Any and all claims for
business expense reimbursement must be submitted by May 8, 2020.

 

b. Information concerning any right that you may have to continue your
participation in the Company's group health insurance plan under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) will be
provided under separate cover. You will also receive information concerning your
401(k) distribution options and cash-out options associated with the Executive
Profit Interest Program. Likewise, information about California's Unemployment
Insurance Benefit programs will be furnished.

 

  1



 

   

2. Severance Payment and Benefits.

 

Provided that you fully discharge your obligations under the terms of this
Agreement:

 

a. The Company shall pay to you the gross sum of ninety-three thousand four
hundred sixty-one dollars and fifty-four cents ($93,461.54). Said sum, which
represents a severance benefit equal to six (6) months' pay plus one week at
your present base rate of pay, shall be paid in equal installments over a six -
month period beginning no later than the payroll date for the first full payroll
period following the Effective Date, as defined in Section 21 of this Agreement.
All such payments shall be subject to deductions and withholding required by law
or authorized by you. Such installment payments shall be remitted via direct
deposit or mailed to your home on the dates that correspond to the Company's
regular payroll dates.

 

b. If you timely elect, in the manner required by law, to continue your
participation in the Company's group health plans through COBRA continuation,
and provided that you remain eligible for such coverage, the Company shall pay
premiums and any administrative fee required to maintain such continuation
coverage for you (at your current level) for the period beginning June 1, 2020,
until and including November 30, 2020. The Company shall make such premium
payments directly to the insurance provider(s). Thereafter, you may continue
coverage for yourself and your beneficiaries at your own expense, to the extent
you and they remain eligible for such coverage.

 

c. As of May 8, 2020, you will have vested in 217,500 out of a total of 290,000
shares subject to the incentive stock option granted to you on April 6, 2018 and
30,000 out of a total of 60,000 shares subject to the incentive stock option
granted to you on May 7, 2018. Under their terms, the vesting of your stock
options will cease as of May 8, 2020. However, upon the Effective Date, the
Company will accelerate the vesting of your stock options, such that they will
become vested as of the Effective Date for the additional number of shares that
would have vested in accordance with their terms had your employment continued
through November 15, 2020. Accordingly, on the Effective Date, you will be
vested in an additional 36,250 shares under the April 6, 2018 option and an
additional 7,500 shares under the May 7, 2018 option. Further, as of the
Effective Date, the Company will extend the date through which your unexercised
and exercisable vested shares may be exercised to May 8, 2021 with respect to
133,750 under the April 6, 2018 option and all shares under the May 7, 2018
option. Under the April 6, 2018 option, 120,000 of the unexercised and
exercisable vested shares will remain exercisable only until August 8, 2020. You
acknowledge that if your stock options are in-the-money as of the date of this
Agreement, the extension of the exercise period will cause your exercise of the
portions of the options as to which the exercise period was so extended to be
treated as the exercise of nonqualified stock options and not the exercise of
incentive stock option s. Accordingly, the excess of the fair market value of
such shares you acquire on their exercise date over the exercise price will be
ordinary income subject to applicable income and employment tax withholding ,
for which you must make provision in accordance with the terms of your stock
option agreement.

 

  2



 

 

3. Release of Claims

 

In consideration of the payments and premium payments described in Section 2,
above, you irrevocably and unconditionally release and forever discharge the
Company, all affiliated and related entities, their respective predecessors,
successors, and assigns, and the current and former trustees, officers,
employees, attorneys, and agents of each of the foregoing in their official and
personal capacities (all of whom are expressly deemed third-party beneficiaries
hereof and collectively referred to as the “Company”) from any and all claims,
grievances, penalties, and other legal responsibilities of any form whatsoever
(hereinafter “Claims”), whether known or unknown, arising from any cause
whatsoever prior to the date on which you sign this Agreement, including,
without limitation, any Claims that the Company discriminated against you on any
basis prohibited by federal, state, or local statute, regulation, ordinance,
order, or law (including, without limitation, any claim for age discrimination
under the Federal Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et
seq.), breached any contract or promise, express or implied, or violated any
federal, state, or local statute, ordinance, order, or law, or any other Claims
based upon, relating to, or arising out of your employment relationship with the
Company and the termination of that relationship. The foregoing notwithstanding,
nothing contained herein shall constitute a release of any Claims that cannot be
waived as a matter of law. Nor shall anything contained herein be construed to
prohibit you from filing a complaint with, or participating in any investigation
or proceeding conducted by, a federal, state, or local administrative agency
(including the Equal Employment Opportunity Commission or National Labor
Relations Boar d), although you do waive any right to monetary or other
individual relief related to any such administrative complaint or proceeding.

 

4. Release of Unknown Claims

 

You acknowledge that you have been made aware of California Civil Code section
1542, which provides,

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party .

 

You agree to hereby waive and release any rights that you may have under
California Civil Code section 1542, or under any other law or statute of similar
effect in any jurisdiction, to the full extent that all such rights may lawfully
be waived.

 

5. Return of Property

 

You acknowledge that other than the property to which title has been transferred
to you, you have returned all Company property, including, without limitation,
keys and access cards, credit cards, files, and any documents (including media
containing computerized data and any copies made of any digital data or
software) which contain information concerning the Company, Company-affiliated
or -related entities, or the business or existing or prospective business
relationships of any of them. You further acknowledge and agree that if, after
executing this Agreement, you discover that you have any such property in your
possession, you shall return it to the Company immediately.

 

  3



 

 

6. Non-Disparagement

 

You agree that you will not, at any time, make publish, or communicate to any
person or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning the Company, any Company-affiliated or
-related entities, or any of the current or former directors, officers, or
employees of any of them.

 

7. Confidential Information

 

You understand and agree that you have been employed in a position of confidence
and trust and have had access to and became acquainted with information
concerning the operation of the Company and its related entities, including,
without limitation, financial, personnel, marketing, planning, and other
proprietary information that is owned by the Company and regularly used in the
operation of the Company's business, and which constitutes Company trade secrets
and confidential information (“Confidential Information”). You agree not to
disclose the Confidential Information to anyone and not to use the Confidential
Information for any purpose whatsoever, except to the extent that such
information is generally known in the industry or hereafter becomes so known
without default under this Agreement.

 

8. Confidentiality

 

You agree that the existence, terms, and conditions of this Agreement are
strictly confidential and, with the exception of your legal and/or financial
advisor, immediate family, or as required by applicable law, shall not be
disclosed, discussed, or revealed to any other person, entity, or organization,
whether within or outside the Company, without prior written approval by me or
my designee. Disclosure of the existence or the terms and conditions of this
Agreement to your immediate family may only occur if such person first agrees to
be bound by this confidentiality provision. Unless required by law, Company
shall hold the existence, terms, and conditions of this Agreement in strict
confidence. If the existence, terms, and conditions of this Agreement are
disclosed by Company in accordance with this Section 8, Employee's obligations
of confidentiality regarding the same shall cease.

 

9. Protected Rights

 

You acknowledge and understand that nothing in Sections 6, 7, or 8 of this
Agreement, or the Agreement as a whole, shall in any way restrict or impede you
from exercising protected rights to the extent that such rights cannot be waived
by agreement, or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order, or to testify truthfully in an administrative,
legislative, or judicial proceeding, including with respect to matters
concerning alleged criminal conduct or sexual harassment.

 

  4



 

 

10. No Transfer/Assignment

 

You represent and warrant that you have not transferred or assigned to any
person or entity any Claims released herein.

 

11. Bound Parties

 

This Agreement shall be binding upon and shall inure to the benefit of your
heirs, administrators, and representatives, including but not limited to
attorneys, executors, successors, and assigns.

 

12. Legal Representation

 

This Agreement is a legally binding document, and your signature will commit you
to the Agreement's terms. You acknowledge that you have been advised to discuss
all aspects of this Agreement with an attorney, that you have carefully read and
fully understand all of the provisions of this Agreement, and that you are
voluntarily entering into this Agreement.

 

13. Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, except as
expressly set forth in this Agreement.

 

14. No Admission of Liability

 

You and the Company agree that this Agreement, and the performance of acts
required by it, do not constitute an admission of liability or wrongdoing on the
part of anyone and will not be construed for any purpose as an admission of
liability or wrongdoing by you or the Company.

 

15. Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall, to any extent,
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which the portion or provision is so
declared illegal or unenforceable, shall not be affected by such declaration,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

16. Waiver

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

  5



 

 

17. Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of the State of
California without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with the Agreement's fair meaning, and not to be
construed strictly for or against either you or the Company or the “drafter” of
all or any portion of this Agreement.

 

18. Arbitration

 

Any dispute between you and the Company concerning the enforcement, performance,
interpretation, effect, or alleged violation of this Agreement shall be
determined by binding arbitration administered by JAMS pursuant to JAMS'
Employment Arbitration Rules and Procedures
(http://www.jamsadr.com/rules-employment-arbitration/) and Policy on Employment
Arbitration Standards of Minimum Fairness
(http://www.jamsadr.com/employment-minimum-standards/) then in effect. You and
the Company understand and agree that, unless otherwise prohibited by law, this
arbitration procedure shall be the exclusive means of redress for any
controversy or claim relating to or arising from your employment with the
Company, including disputes over rights provided by federal, state , or local
statutes, regulations, ordinances, and common law, including all laws that
prohibit discrimination based on a protected classification, and further
understand and agree that you and the Company are expressly waiving the right to
a trial by jury with respect to any such controversy or claim. The arbitration
shall take place in the County of Los Angeles, California, before an experienced
employment arbitrator licensed to practice law in the State of California. You
and the Company may be represented by counsel and shall be entitled to conduct
discovery as provided by California Code of Civil Procedure section 1283.05. To
the extent permitted by law, all fees of the arbitrator and the arbitration
forum costs shall be split equally between the parties. The arbitrator shall
have no power to alter, modify, ignore, or otherwise deviate from the express
terms of this letter and Agreement. Judgment on the award that the arbitrator
renders may be entered in any court having jurisdiction over the parties.

 

20. Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company with
respect to the subject matter hereof. This Agreement supersedes any previous
agreements or understandings, either oral or in writing, between you and the
Company. Any oral representations or modifications concerning this Agreement
shall be of no force or effect. This Agreement can be modified only in the form
of a writing signed by both parties hereto.

 

21. Time for Consideration; Effective Date

 

You have been provided with more than twenty-one (21) days to consider the terms
of this Agreement before signing it. You have the right to revoke this Agreement
at any time within the seven (7)-day period following the date on which you sign
the Agreement (the “Revocation Period”), by delivering written notice of such
revocation to me, at or before the expiration of the Revocation Peri od. You
understand that this Agreement shall not become effective or enforceable until
the aforementioned Revocation Period has expired without you having revoked this
Agreement, and that if you do not revoke this Agreement, it shall become
effective on the day following the last day of the Revocation Period (the
“Effective Date”).

 

  6



 

  

Should you have any questions concerning the foregoing, please feel free to
contact me.

 

Very truly yours,

 

CURE Pharmaceutical Corporation

 

 

/s/ Robert
Davidson                                                                  

By: Robert Davidson

Chief Executive Officer

 

Agreed this 8th day of May, 2020

 

 

/s/ Jessica
Rousset                                                                  

Jessica Rousset

  7

 